Title: From Alexander Hamilton to James McHenry, 9 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. May 9. 1800
          
          Mr. Brooks, of the Artillery, has, been continued as Agent for the payment of the troops at Staunton, it being very desirable that they should receive their dues before they rerout for their destination at Pittsburg and elsewhere—
          The following is from a letter of the PMG. on the subject.
          “The expences of the Agent employed will probably be of an extraordinary nature, and I presume that Mr. Brooks, in the capacity of a Cadet will not be able to meet them with convenience, and therefore would suggest the propriety of having an advance made from the contingent funds of the War Department on account of them.”
          I would thank request you if the thing should meet your approbation to give directions for the issuing of such sum from the contingent funds of the department as, in the opinion of upon conference with the PMG, shall be appear to you to be necessary.
           S of War 
        